Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 01/30/2020 in which claims 1-20 are pending and ready for examination.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the cited prior arts alone or in combination fail to disclose:
“determine, based on at least one output from the one or more sensors exceeding a predetermined threshold value, that the state of the power system includes a power system fault; 
determine, based on the determined power system fault, that one or more drive power sources of a plurality of drive power sources requires ejection; 
determine, based on the determination that one or more drive power sources requires ejection, whether a location of the parked vehicle is in a safe ejection location; 
when the parked location of the vehicle is determined not to be in a safe ejection location, identify a safe ejection location; and 
eject, in response to the vehicle arriving at the identified safe ejection location, the one or more drive power sources determined to require ejection”.
As to claim 15, the cited prior arts alone or in combination fail to disclose:
“determining, via the processor and based on at least one output from the one or more sensors exceeding a predetermined threshold value, that the state of the power system includes a power system fault; 
determining, in response to determining the power system fault, that one or more drive power sources of a plurality of drive power sources require ejection; 
determining, via the processor, that a user of the vehicle is outside of the vehicle;
ejecting, in response to determining that the state of the power system includes the power system fault, the charging connector of the external charging system from the charging receptacle of the vehicle to physically disconnect the vehicle from the external charging system; 
determining, via the processor, whether a current charging location of the vehicle is in a safe ejection location; and 
ejecting, in response to the vehicle arriving at the identified safe ejection location, the one or more drive power sources determined to require ejection”.
As to claim 19, the cited prior arts alone or in combination fail to disclose:
“determine, based on at least one output from the at least one sensor exceeding a predetermined threshold value, that the state of the power system includes a power system fault; 
eject, in response to determining that the state of the power system includes the power system fault, the charging connector of the external charging system from the charging receptacle of the vehicle to physically separate the vehicle from the external charging system; 
determine, based on the determined power system fault, that one or more drive power sources of a plurality of drive power sources requires ejection; and 
eject the one or more drive power sources determined to require ejection”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        April 20, 2022